 

Summary of Loan Agreement Entered into by and between Shenzhen BAK Battery Co.,
Ltd. (“the Company”) and Shenzhen Eastern Branch, Agricultural Bank of China
(“the Creditor”) dated June 15, 2009.


Main contents
Ø
Contract number: 81101200900001255;

Ø
Loan principal: RMB 50 million;

Ø
Loan term: from June 15, 2009 to December 15, 2009;

Ø
Floating interest rate: annually 4.86%, rate adjustment in a 3-month cycle;

 
n
Interest accrued and settled per month, interest settlement day is the 20th day
of each month;

 
n
Penalty interest rate for delayed repayment: 4.86% plus 50% *4.86%;

 
n
Penalty interest rate for embezzlement of loan proceeds: 4.86% plus 50% *4.86%;



Ø
Purpose of the loan is to provide working capital for purchasing raw material of
the Company;

Ø
Advanced repayment of loan needs to be approved by the Creditor;

Ø
Breach of contract penalties: correct the breach of contract in time limit;
suspension of loan unprovided; release loan agreement, demand prepayment of loan
principal and interest before maturity; imposition of punitive interest incurred
due to delayed loan; imposition of punitive interest for embezzlement of
loan; imposition of plural interest for unpaid interest; withdraw from any
accounts of the Company the loan principal, interest and other fees;
compensation for the Creditor’s expenses incurred due to demanding the loan
principal and interest in case of litigation, etc.



Headlines of the articles omitted:
Ø
Loan arrangement

Ø
Interest clearing of the loan

Ø
Payment of the loan

Ø
Interest penalty of loan

Ø
Rights and obligation of the Company

Ø
Rights and obligations of the Creditor

Ø
Guarantee of the loan agreement

Ø
Disputation settlement

Ø
Supplemental

Ø
Validity

Ø
Text

Ø
Notification

 
 
 

--------------------------------------------------------------------------------

 